Citation Nr: 1109947	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-23 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

In January 2011, the Veteran appeared and testified at a Travel Board hearing at the St. Petersburg RO.  The transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus originated in service.


CONCLUSION OF LAW

Tinnitus is due to a disease or injury that was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran seeks service connection for tinnitus based upon acoustic trauma in service.  There is no question that the Veteran was exposed to significant noise in service, and that element is conceded.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

The service treatment records are silent for any reference to tinnitus, and there is no post-service evidence of tinnitus until decades after service.  The Board notes that a private physician confirmed in a December 2007 consult note that the Veteran in fact did have tinnitus.

In May 2008, the Veteran underwent a VA audiological examination in which he reported a history of left-sided tinnitus that was recurrent, but not constant.  The Veteran reported that he first noticed the tinnitus 2 to 3 years prior.  He advised that it occurred twice monthly, lasted for minutes, and it was a mild humming sound.  The examiner opined that the Veteran's tinnitus was less likely than not related to his military noise exposure, but then in the same report indicated that he was unable to determine the etiology of the Veteran's tinnitus in relation to his bilateral hearing loss without resort to speculation.  

In May 2009, the Veteran underwent another VA audiological examination, and he reported similar onset and symptoms.  He did note, however, that the tinnitus began occurring a couple times per week now.  Again, the examiner noted that it was less likely than not that the Veteran's tinnitus was related to military noise exposure, and stated in the same report that he could not provide an opinion as to whether the complaints of tinnitus were related to his bilateral hearing loss without resort to speculation.  

In January 2011, the Veteran underwent a private audiological consult in which he reported intermittent bilateral tinnitus.  The audiologist reviewed the Veteran's history of acoustic trauma, and noted he had no specific post-service noise exposure/acoustic trauma.  After reviewing the Veteran's medical records and his history of noise exposure in service, the audiologist opined that his tinnitus was more likely than not a result of acoustic trauma suffered during the Korean conflict.  

The Veteran testified that he could not recall the exact onset of his tinnitus, but he had experienced it for many years.  He testified to being a fire control technician and participating in combat.  Again, VA has conceded this Veteran's in-service acoustic trauma.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is in favor of the Veteran's claim of service connection for tinnitus.  There are indeed two VA examination reports of record, but the Board finds them deficient inasmuch as the examiner was unable to provide an opinion as to whether the Veteran's tinnitus was related to his now service-connected bilateral hearing loss without resort to mere speculation, and in the same opinion indicated that it was less likely than not that tinnitus was related to acoustic trauma in service.  These VA examinations both result in contradictory findings, and are not helpful in deciding the Veteran's claim.  For this reason, the Board finds the opinions of the VA examiners concerning the etiology of the tinnitus to be of no more than marginal probative value.  
The January 2011, private audiological consult, under these circumstances has more evidentiary weight than the VA examinations.  The January 2011 audiologist reviewed the Veteran's medical records and recounted the Veteran's history of acoustic trauma and opined that his claimed tinnitus was more likely than not related to the acoustic trauma in service.  

Given the private opinion linking the Veteran's tinnitus to his conceded acoustic trauma in service, and in light of the Veteran's testimony of significant noise exposure.  The Board finds that the preponderance of the evidence is in favor of his claim of service connection for tinnitus.  

Accordingly, service connection for tinnitus is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


